Citation Nr: 1311734	
Decision Date: 04/09/13    Archive Date: 04/19/13

DOCKET NO.  07-18 345	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for a low back disorder to include lumbar spine degenerative disc disease.  

2.  Entitlement to service connection for a groin disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel 



INTRODUCTION

The Veteran had active service from June 1980 to June 1983; from January 1987 to January 1990; and from June 2005 to November 2005.   He served in Iraq.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a September 2006 rating decision of the Nashville, Tennessee, Regional Office (RO) which, in pertinent part, denied service connection for both a chronic low back disorder and a chronic groin disorder to include a pulled groin muscle and a hernia.  In September 2010, the Board remanded the Veteran's appeal to the RO for further action.  

The Board has reviewed both the Veteran's physical claims files and his "Virtual VA" file so as to insure a total review of the evidence.  


FINDINGS OF FACT

1.  Lumbar spine degenerative disc disease with facet arthrosis originated during active service.  

2.  Right inguinal neuropathy originated during active service.  


CONCLUSIONS OF LAW

1.  Lumbar spine degenerative disc disease with facet arthrosis was incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.326(a) (2012).  

2.  Right inguinal neuropathy was incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.326(a) (2012).  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on Department of Veterans Affairs (VA) to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  Proper VCAA notice must inform the claimant of any information and evidence not of record that: (1) is necessary to substantiate the claim; (2) VA will seek to provide; and (3) the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2012); 38 C.F.R. § 3.159(b)(1) (2012).  In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable decision on the claim for VA benefits.  In the decision above, the Board grants service connection for both lumbar spine degenerative disc disease with facet arthrosis and right inguinal neuropathy.  As such action represents a complete grant of the benefits sought on appeal, no discussion of VA's duty to notify and to assist is necessary.  


II.  Service Connection

Service connection may be granted for chronic disability arising from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  Service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2012).  
The claimed disorders are not "chronic diseases" enumerated under 38 C.F.R. § 3.309(a) (2012).  Therefore, the provisions of 38 C.F.R. § 3.303(b) (2012) are not for application.   Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1154(a) (West 2002); 38 C.F.R. § 3.303(a) (2012); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fe d. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has clarified that lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  


A.  Low Back

The Veteran's service treatment records note low back complaints.  At a September 2005 post-deployment physical evaluation, the Veteran complained of chronic back pain.  

In his October 2005 Veteran's Application for Compensation or Pension (VA Form 21-526), the Veteran stated that he had been treated for a low back disorder while in Iraq.  In a December 2005 written statement, the Veteran reported that he experienced chronic back pain.  He clarified that he had injured himself while lifting a complete wheel assembly for a five ton military vehicle in August 2005 while stationed in Iraq.  

A February 2006 VA treatment record states that the Veteran complained of low back pain.  The Veteran reported having sustained an injury while lifting a heavy tire in August 2005.  

A May 2006 VA neurosurgery evaluation indicates that the Veteran had complained of low back and right leg pain since lifting a tire during August 2005while in Iraq.  A contemporaneous lumbar spine magnetic resonance imaging revealed findings consistent with degenerative disc disease and facet arthrosis.  A July 2006 VA treatment record notes that the Veteran complained of low back pain of one years' duration.  He presented a history of low back pain since trying to lift a heavy tire in Iraq.  The Veteran was diagnosed with L4-5 degenerative disc disease with facet arthrosis at multiple levels.  

At a November 2010 VA examination for compensation purposes, the Veteran presented a history of having injured his low back when lifting a tire in Iraq.  The Veteran was diagnosed with lumbar degenerative disc disease with facet arthrosis.  The examining VA physician' s assistant opined that the Veteran's lumbar spine degenerative disc disease was not related to active service as he "could not find evidence supporting  his claim that these injuries occurred while he was AD Army."  

The Veteran asserts that service connection for a chronic lumbar spine disorder is warranted as the claimed disorder was sustained secondary to an August 2005 inservice lifting injury in Iraq.  The Board observes that the Veteran complained of chronic back pain during active service; has consistently related such pain to a lifting injury sustained during August 2005 while he was in Iraq; and has been diagnosed with lumbar spine degenerative disc disease with  facet arthrosis.  The service treatment records reflect that he was treated for such an injury during active service.  While the November 2010 VA examination report concludes that the Veteran's lumbar spine disability was not incurred during active service as there was no service documentation of the inservice injury, the Board concludes that the opinion is belied by the service treatment records which establish that the claimed trauma occurred.  

Given these facts and upon resolution of all reasonable doubt in the Veteran's favor, the Board finds that service connection for lumbar spine degenerative disc disease with facet arthrosis is warranted.  

B.  Groin Disorder

The Veteran's service treatment records reflect that he was seen for right groin complaints.  An April 2005 abdominal computerized tomography study notes that the Veteran complained of right lower quadrant pain.  No anterior wall hernia or evidence of an acute intra-abdominal process was identified.  A May 2005 physical evaluation notes that the Veteran had been treated for a pulled right lower abdominal muscle which initially was thought to be a hernia.  A September 2005 treatment record states that the Veteran complained of chronic right groin area pain.  An impression of a right groin muscle strain was advanced.  

In his October 2005 Veteran's Application for Compensation or Pension (VA Form 21-526), the Veteran reported that he had been treated for a pulled groin muscle and hernia while in Iraq.  In a December 2005 written statement, the Veteran conveyed that he experienced chronic right groin and testicular pain.  He related that he had pulled or strained a groin muscle while lifting a complete wheel assembly for a five ton military vehicle in August 2005 while stationed in Iraq.  

At a December 2005 VA examination for compensation purposes, the Veteran complained of right groin pain since August 2005.  He stated that the pain began after he lifted a heavy weight.  The Veteran's service treatment records were reported to be unavailable for review.  He was diagnosed with right inguinal pain and right testicular pain.  

At a January 2006 VA examination for compensation purposes, the Veteran complained of chronic right groin pain which radiated into the left groin.  He reported that the pain had begun after heavy lifting episode.  Assessments of bilateral varicoceles and "no evidence of a hernia" were advanced.  

A January 2006 VA treatment record states that the Veteran complained of chronic right inguinal pain since lifting a heavy tire during August 2005 while in Iraq.  The Veteran's treating VA physician commented that:  

[Patient] does not have a hernia and is not in need of surgical services.  Possible muscle/soft tissue injury that has not been able to heal, has had continual heavy activity since the injury.  

At the November 2010 VA examination for compensation purposes, the Veteran was diagnosed with chronic right inguinal neuropathy.  The examining VA physician's assistant opined that the Veteran's right inguinal neuropathy was related to his lumbar spine degenerative disc disease.  

The Veteran's service treatment records reflect that he sustained a right inguinal and lumbar spine injury while lifting a heavy tire during active service while in Iraq.  He has been diagnosed by VA medical personnel with right inguinal neuropathy related to either his inservice injury and/or his service-connected lumbar spine disorder.  In the absence of any persuasive evidence to the contrary, the Board concludes that service connection for right inguinal neuropathy is warranted


ORDER

Service connection for lumbar spine degenerative disc disease with facet arthrosis is granted.  

Service connection for right inguinal neuropathy is granted.  



____________________________________________
J. T. HUTCHESON
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


